DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    103
    541
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the amendments filed on September 7th 2021. Claims 1-8, 10-20 are allowed. Claim 9 is cancelled.

Allowable Subject Matter

5.	Claims 1-8, 10-20 are allowed. Claim 9 is cancelled.
gured to: receive content to be encoded according to an encoding profile; and determine second quality metric information related to the current encoded content segment to be encoded, wherein the second quality metric information includes at least one of an availability of the second encoder component, a quality measurement of an input signal to the second encoder component corresponding to the content to be encoded from a second source, and a determination of whether the second encoder component can transmit to the identified destination; at least one computing device associated with a management component of a video packaging and origination service, wherein the management component is configured to: receive the first and second quality  claims 2-5, 7-8, 10-14 and 16-20 are allowed.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 6, 2021